Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

 ROBBIE BOONE,

               Plaintiff,

 v.

 AUTONATION, INC.,

               Defendant.
                              /

                                       COMPLAINT

        Plaintiff   Robbie    Boone    (“Boone”)    sues    Defendant    AutoNation,    Inc.

 (“AutoNation”), and alleges the following:

                                      JURISDICTION

        1.     This is an action for damages in excess of $75,000, exclusive of interest,

 attorneys’ fees, and costs, and injunctive and declaratory relief.

        2.     Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over

 Mr. Boone’s claim under the Americans with Disabilities Act, 42 U.S.C. 12101, et seq. (the

 “ADA”). In addition, pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction

 over Mr. Boone’s claim under the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq. (the

 “FCRA”), in that it involves citizens of different states, and the matter in controversy

 exceeds the sum or value of $75,000, exclusive of interest and costs. Specifically,

 AutoNation is a citizen of Delaware and Florida, and Mr. Boone is a citizen of South

 Carolina. This Court has authority to grant injunctive and declaratory relief pursuant to

 the ADA, the FCRA, and/or the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.




                                   KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 2 of 12




        3.     This Court has personal jurisdiction because, among other things,

 AutoNation has operated, conducted, engaged in, or carried on a business or business

 venture in Florida, and AutoNation has engaged in substantial and not isolated activity

 within Florida.

        4.     Pursuant to 28 U.S.C. § 1391 and 28 U.S.C. § 89(c), venue is proper in this

 Court because AutoNation resides in Florida, AutoNation resides in the Southern District

 of Florida, and a substantial part of the events or omissions giving rise to the claims

 occurred in the Southern District of Florida. The Fort Lauderdale Division is the proper

 division within the Southern District of Florida for this action.

                                         PARTIES

        5.     Mr. Boone is a resident of Greenwood, South Carolina. Mr. Boone falls

 under the protection of and the ADA and the FCRA because he has a disability as defined

 by the ADA and a handicap as defined by the FCRA. Mr. Boone is a person as defined by

 the FCRA and ADA and an employee as defined by the ADA.

        6.     AutoNation is a Delaware corporation with its principle place of business in

 Broward County, Florida. According to AutoNation’s website, AutoNation is the nation’s

 largest auto retailer, with over 360 vehicle franchises across sixteen states. AutoNation

 was and is an employer as defined by the ADA and the FCRA.

                              CONDITIONS PRECEDENT

        7.     On or about April 4, 2018, Mr. Boone dual-filed a charge of discrimination

 with the U.S. Equal Employment Opportunity Commission (“EEOC”) and the Florida

 Commission on Human Rights (“FCHR”) alleging disability discrimination.

        8.     The EEOC issued a Notice of Right to Sue, which was dated October 16, 2018.


                                              2
                                   KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 3 of 12




        9.     Mr. Boone has filed this action within ninety days of receipt of the EEOC’s

 Notice of Right to Sue.

        10.    All conditions precedent have occurred or been performed.

                                GENERAL ALLEGATIONS

        11.    AutoNation hired Mr. Boone on April 1, 2002.

        12.    AutoNation employed Mr. Boone as a trainer.

        13.    As a trainer, Mr. Boone would train managers on legal compliance and train

 sales employees on productivity and sales techniques, among other training activities.

        14.    Mr. Boone would remain in this training role until AutoNation terminated

 his employment on January 4, 2018.

        15.    Mr. Boone suffers from what the ADA calls a disability and what the FCRA

 calls a handicap.         Mr. Boone suffers from claustrophobia, which is a mental

 disability/handicap involving an inability to be in closed or confined spaces.

        16.    Mr. Boone’s claustrophobia impacts what the law calls a “major life activity.”

 The activities impacted include and are not limited to sleeping, breathing, learning,

 reading, concentrating, thinking, communicating, and working, among other activities.

        17.    Mr. Boone’s disability/handicap generally precludes him from flying and

 otherwise staying in hotel rooms. As such, Mr. Boone requires the use of a motor home.

 A motor home allows Mr. Boone to travel distances without having to fly as well as stay

 overnight without having to be in a hotel room.

        18.    Sometime between 2011 and 2012, Mr. Boone went to his then-manager

 Kurt Horning and asked for an accommodation that would allow him to travel by motor

 home instead of flying and staying in a hotel room.


                                             3
                                   KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 4 of 12




       19.    AutoNation’s then travel reimbursement policy, while covering the costs of

 airfare and hotel rooms, would not cover the costs of the motor home.

       20.    The day following this conversation, Mr. Horning approved Mr. Boone’s

 accommodation, including allowing Mr. Boone to be reimbursed for the motor home

 costs. Mr. Horning however stated that the reimbursement for the motor home costs

 would not be in an amount that exceeded reasonable costs.

       21.    Consistent with the approval of Mr. Boone’s accommodation, Mr. Horning

 would approve the reimbursement of the motor home costs each and every time the costs

 were submitted over the next five or so years.

       22.    In 2017, Mr. Boone began reporting to a new manager. In November 2017,

 Mr. Boone’s new manager, Josh Patterson, started questioning why Mr. Boone was using

 a motor home and submitting the costs for reimbursement. Mr. Boone explained how he

 requested an accommodation and that the accommodation had been approved.

 Mr. Boone further explained that consistent with accommodation, AutoNation had been

 approving his reimbursements for years.

       23.    Several weeks later, around December 10, 2017, Mr. Patterson requested

 Mr. Boone to attend a meeting. Mr. Patterson did not tell Mr. Boone that Mark Akbar,

 VP of Sales, would be in attendance at the meeting. At the meeting, Mr. Patterson again

 questioned why Mr. Boone was using a motor home and that the submission of the motor

 home costs was a violation of the travel reimbursement policy. Mr. Boone provided the

 same explanations he provided to Mr. Patterson in November.

       24.    At no point during the meeting was Mr. Boone told to provide medical

 documentation to prove or otherwise support his disability/handicap. Further, at no

                                             4
                                  KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 5 of 12




 point during the meeting did AutoNation engage in a dialogue to discuss whether there

 were alternatives that existed that would accommodate Mr. Boone’s disability/handicap.

 By the conclusion of the meeting, Mr. Boone was told that AutoNation would be reviewing

 the matter and get back to Mr. Boone. In the interim, Mr. Boone was instructed to

 continue doing what he was doing (using the motor home and submitting the costs for

 reimbursement).

       25.    Mr. Boone would continue to use the motor home for work-related travel

 and would continue to submit the costs for reimbursement. Notably, Mr. Boone’s last

 report was approved and paid as it had been in the past by AutoNation, which is further

 evidence of discrimination.

       26.    On January 4, 2018, Mr. Boone received a telephone call from

 Mr. Patterson.   Mr. Patterson stated that he needed to see Mr. Boone.      Mr. Boone

 responded that he was out on bereavement leave to help his wife because her father just

 passed away. Mr. Patterson nonetheless asked Mr. Boone to fly down to meet. Mr. Boone

 declined (in part because he was on bereavement leave and in part because Mr. Patterson

 knew Mr. Boone could not fly due to his disability/handicap). Mr. Patterson responded

 that he would fly up to Mr. Boone’s location.

       27.    Later that same day, Mr. Patterson asked to have a call with Mr. Boone. On

 the call were Mr. Boone, Josh Patterson (Senior Director, National F&I Operations), and

 Shelley Greenhalgh (Director Corporate Human Resources). During this call, Mr. Boone

 was told that AutoNation was terminating his employment for violating the travel

 reimbursement policy (based on the submission of the expenses associated with his

 disability/handicap accommodation).

                                             5
                                  KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 6 of 12




        28.     Mr. Boone has retained the undersigned law firm to represent Mr. Boone in

 the litigation and has agreed to pay the firm a reasonable fee for its services.

                                      COUNT I:
                                VIOLATION OF THE ADA

        29.     Mr. Boone restates and realleges paragraphs 1 through 28 as if fully set forth

 herein.

        30.     Mr. Boone was an employee with a disability as defined by the ADA.

        31.     AutoNation was an employer as defined by the ADA.

        32.     Mr. Boone is disabled in that he has an impairment that substantially limits

 one or more major life activities, a record of such impairment, or is regarded by

 AutoNation as having such an impairment.

        33.     Mr. Boone suffers from claustrophobia.

        34.     Mr. Boone’s impairment substantially limits, among other major life

 activities, sleeping, breathing, learning, reading, concentrating, thinking, communicating,

 and working.

        35.     Even if not actually disabled, AutoNation regarded Mr. Boone as disabled

 or had a record of such an impairment. This is based in part on the fact that AutoNation

 previously deemed Mr. Boone as disabled so as to provide an accommodation and then

 later sought to terminate Mr. Boone because of the accommodation needed for his

 disability.

        36.     Mr. Boone is a qualified individual with a disability in that he is an

 individual with a disability who, with or without reasonable accommodation, can perform

 the essential functions of the employment position that he held with AutoNation. To the

 extent traveling is an essential function of the employment position, Mr. Boone is able to
                                               6
                                   KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 7 of 12




 perform that function by traveling in a motor home and staying overnight in a motor

 home.

           37.   AutoNation unlawfully discriminated against Mr. Boone because of his

 disability. As stated above, AutoNation ignored, rejected, or dismissed Mr. Boone’s

 request for a reasonable accommodation and otherwise did not participate in the

 interactive process. As stated above, AutoNation terminated Mr. Boone’s employment

 because of his disability. Further, the travel expense reimbursement policy provided that

 the employee(s) who approved an improper expense also would be subject to employment

 termination. To Mr. Boone’s knowledge, AutoNation did not terminate the employment

 of the employee(s) who approved Mr. Boone’s expenses.

           38.   As a direct, natural, proximate, and foreseeable result of AutoNation’s

 actions and inactions, Mr. Boone has suffered past and future pecuniary losses, mental

 anguish, loss of dignity, and other intangible injuries.

           39.   The discrimination against Mr. Boone, of which AutoNation’s higher

 management was aware, participated in, and/or ratified, was in such reckless disregard

 of Mr. Boone’s statutory rights against discrimination as to entitle Mr. Boone to an award

 of punitive damages against AutoNation to punish it and to dissuade such conduct in the

 future.

           40.   The discrimination that Mr. Boone is suffering, in violation of his statutory

 right to be free from such discrimination, constitutes irreparable harm for which there is

 no adequate remedy at law.

           41.   Mr. Boone is entitled to be awarded attorneys’ fees pursuant to the ADA.

           WHEREFORE, Mr. Boone prays that this Court will:           (a) issue a declaratory

                                               7
                                    KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 8 of 12




 judgment that AutoNation’s practices towards Mr. Boone violate Mr. Boone’s rights

 against discrimination under the ADA; (b) enjoin AutoNation, its management

 employees, and/or its agents to cease discriminating against Mr. Boone, to make him

 whole through an award of front pay as reinstatement is not practical given AutoNation

 terminated Mr. Boone, among other reasons; (c) enter a judgment for Mr. Boone and

 against AutoNation for damages, including back pay, other pecuniary losses,

 compensatory damages, and punitive damages; (d) grant Mr. Boone his costs, interest,

 litigation expenses, and attorneys’ fees; and (e) grant Mr. Boone such other and further

 relief as the circumstances and law require and/or provide.

                                     COUNT II:
                               VIOLATION OF THE FCRA

       42.      Mr. Boone restates and realleges paragraphs 1 through 28 as if fully set forth

 herein.

       43.      Mr. Boone was a person and an aggrieved person with a handicap as defined

 by the FCRA.

       44.      AutoNation was an employer as defined by the FCRA.

       45.      Mr. Boone is handicapped in that he has an impairment that substantially

 limits one or more major life activities, a record of such impairment, or is regarded by

 AutoNation as having such an impairment.

       46.      Mr. Boone suffers from claustrophobia.

       47.      Mr. Boone’s impairment substantially limits, among other major life

 activities, sleeping, breathing, learning, reading, concentrating, thinking, communicating,

 and working.



                                               8
                                   KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 9 of 12




         48.   Even if not actually handicapped, AutoNation regarded Mr. Boone as

 handicapped or had a record of such an impairment. This is based in part on the fact that

 AutoNation previously deemed Mr. Boone as handicapped so as to provide an

 accommodation and then later sought to terminate Mr. Boone because of the

 accommodation needed for his handicapped.

         49.   Mr. Boone is a qualified individual with a handicap in that he is an

 individual with a handicap who, with or without reasonable accommodation, can perform

 the essential functions of the employment position that he held with AutoNation. To the

 extent traveling is an essential function of the employment position, Mr. Boone is able to

 perform that function by traveling in a motor home and staying overnight in a motor

 home.

         50.   AutoNation unlawfully discriminated against Mr. Boone because of his

 handicap. As stated above, AutoNation ignored, rejected, or dismissed Mr. Boone’s

 request for a reasonable accommodation and otherwise did not participate in the

 interactive process. As stated above, AutoNation terminated Mr. Boone’s employment

 because of his handicap. Further, the travel expense reimbursement policy provided that

 the employee(s) who approved an improper expense also would be subject to employment

 termination. To Mr. Boone’s knowledge, AutoNation did not terminate the employment

 of the employee(s) who approved Mr. Boone’s expenses.

         51.   As a direct, natural, proximate, and foreseeable result of AutoNation’s

 actions and inactions, Mr. Boone has suffered past and future pecuniary losses, mental

 anguish, loss of dignity, and other intangible injuries.




                                              9
                                   KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 10 of 12




         52.       The discrimination against Mr. Boone, of which AutoNation’s higher

  management was aware, participated in, and/or ratified, was in such reckless disregard

  of Mr. Boone e’s statutory rights against discrimination as to entitle Mr. Boone to an

  award of punitive damages against AutoNation to punish it and to dissuade such conduct

  in the future.

         53.       The discrimination that Mr. Boone is suffering, in violation of his statutory

  right to be free from such discrimination, constitutes irreparable harm for which there is

  no adequate remedy at law.

         54.       Mr. Boone is entitled to be awarded attorneys’ fees pursuant to the FCRA.

         WHEREFORE, Mr. Boone prays that this Court will:               (a) issue a declaratory

  judgment that AutoNation’s practices towards Mr. Boone violate Mr. Boone’s rights

  against discrimination under the FCRA; (b) enjoin AutoNation, its management

  employees, and/or its agents to cease discriminating against Mr. Boone, to make him

  whole through an award of front pay as reinstatement is not practical given AutoNation

  terminated Mr. Boone, among other reasons; (c) enter a judgment for Mr. Boone and

  against AutoNation for damages, including back pay, other pecuniary losses,

  compensatory damages, and punitive damages; (d) grant Mr. Boone his costs, interest,

  and attorneys’ fees; and (e) grant Mr. Boone such other and further relief as the

  circumstances and law require and/or provide.




                                                 10
                                      KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 11 of 12




                          DEMAND FOR TRIAL BY JURY

        55.   Mr. Boone demands a jury trial for all issues so triable.

   Dated: January 10, 2019                    Respectfully submitted,

                                              s/Brian L. Lerner
                                              Brian L. Lerner (Fla. Bar No. 177202)
                                              blerner@kvllaw.com
                                              Kim Vaughan Lerner LLP
                                              One Financial Plaza, Suite 2001
                                              Fort Lauderdale, Florida 33394
                                              Telephone: (954) 527-1115
                                              Facsimile: (954) 527-1116
                                              Attorneys for Plaintiff




                                            11
                                 KIM VAUGHAN LERNER LLP
Case 0:19-cv-60095-RS Document 1 Entered on FLSD Docket 01/10/2019 Page 12 of 12




                               CERTIFICATE OF SERVICE

         I hereby certify that on January 10, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that a true and correct

  copy of the foregoing document was served via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing on all

  counsel or parties of record on the Service List below.

                                                s/Brian L. Lerner

                                       SERVICE LIST

   Brian L. Lerner                                  AutoNation, Inc.
   blerner@kvllaw.com                               c/o Corporation Service Company (as
   Kim Vaughan Lerner LLP                           registered agent)
   One Financial Plaza                              1201 Hays Street
   100 SE Third Avenue, Suite 2001                  Tallahassee, Florida 32301
   Fort Lauderdale, Florida 33394
   Telephone: (954) 527-1115                        Via Service of Process
   Facsimile: (954) 527-1116
   Attorneys for Plaintiff

   Via Transmission of Notices of Electronic
   Filing Generated by CM/ECF




                                               12
                                   KIM VAUGHAN LERNER LLP
